Luke, J.
The indictment charges Hugh Gay and E. B. Gay with the larceny of certain hogs belonging to M. L. Mashburn. The jury found both defendants guilty, and their exception is to the overruling of their motion for a new trial based upon the general grounds, and one special ground involving newly discovered evidence.
It would be almost futile to attempt to set out clearly and intelligibly the intricacies of this transaction within the compass of an ordinary opinion. Suffice it to say that the evidence warranted the jury in concluding that Mashbum’s hogs were stolen, and were shortly thereafter in the control and possession of the defendants. The effect of the possession of the hogs by the defendants, and whether or not such possession was satisfactorily explained, were jury questions; and we can not say that the jury’s conclusion expressed in their verdict is not supported by the evidence.
The alleged newly discovered evidence is cumulative in its nature, and would not, in any event, likely result in a different verdict on another trial.

Judgment affirmed.


Broyles, O. J., and Bloodworlh, J., concur.